

116 S3435 IS: Shadow Wolves Enhancement Act
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3435IN THE SENATE OF THE UNITED STATESMarch 11, 2020Ms. Sinema (for herself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize the Director of U.S. Immigration and Customs Enforcement to reclassify the technical enforcement officers in the Homeland Security Investigations tactical patrol unit operating on the lands of the Tohono O'odham Nation (commonly known as the Shadow Wolves) as special agents.1.Short titleThis Act may be cited as the Shadow Wolves Enhancement Act.2.Reclassification of Shadow Wolves as GS–1811 special agentsNotwithstanding any other provision of law, the Director of U.S. Immigration and Customs Enforcement is authorized—(1)to reclassify the technical enforcement officers (also known as GS–1801 tactical officers) assigned to the Homeland Security Investigations tactical patrol unit operating on the lands of the Tohono O'odham Nation (commonly known as Shadow Wolves), as of the date of the enactment of this Act, as special agents, upon the successful completion of—(A)the Criminal Investigator Training Program; and(B)(i)Customs Basic Enforcement School, if the officer was hired before March 2003; or(ii)U.S. Immigration and Customs Enforcement Special Agent Training, if the officer was hired during or after March 2003; and(2)to classify any Shadow Wolves who are assigned to the unit referred to in paragraph (1) or to any comparable unit after such date of enactment as special agents upon the successful completion of the training described in paragraph (1).3.GAO studyThe Comptroller General of the United States shall conduct a study to determine the best process for expanding the reach of the Shadow Wolves Program to include historically and culturally significant areas for tribal communities that are not located on tribal lands.